10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 5:19-cv-03034-EJD Document 7 Filed 06/26/19 Page 1of 9

MITCHELL F. BOOMER (State Bar No. 121441)

SCOTT P. JANG (State Bar No. 260191)

ATTICUS LEE (State Bar No. 298002)

JACKSON LEWIS P.C.

50 California Street, 9th Floor

San Francisco, CA 94111

Telephone 415.394.9400

Facsimile: 415.394.9401

Email: boomerm@jacksonlewis.com
scott.jang(@jacksonlewis.com
atticus.lee@jacksonlewis.com

Attorneys for Defendant

APPLE INC.
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
JOSH AREBALO, Case No. 5:19-cv-3034-NC
Plaintiff, DEFENDANT’S ANSWER TO
PLAINTIFF’S COMPLAINT
V.

APPLE, INC.; a California Corporation; and
DOES 1 through 10, inclusive, Complaint Filed: May 31, 2019
Trial Date: None Set

Defendants.

 

 

 

Defendant Apple Inc. (“Apple”) submits its Answer to Plaintiff Josh Arebalo’s
(“Plaintiff's”) Complaint filed in the above-captioned case as follows:
AS TO JURISDICTION AND VENUE
1. Answering Paragraph | of the Complaint, the allegations in this paragraph constitute
statements or conclusions of law that require no responsive pleading under the Federal Rules of
Civil Procedure.
2. Answering Paragraph 2 of the Complaint, the allegations in this paragraph constitute
statements or conclusions of law that require no responsive pleading under the Federal Rules of

Civil Procedure.

 

DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT Case No. 19-CV-3034-NC

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 7 Filed 06/26/19 Page 2 of 9

3. Answering Paragraph 3 of the Complaint, Apple admits that (1) venue is proper in
this judicial district; and (2) its principal place of business is One Apple Park Way, Cupertino,
California 95014. Except as specifically admitted, Apple denies the remaining allegations in this
paragraph.

AS TO PLAINTIFF

4. Answering Paragraph 4 of the Complaint, Apple admits that Plaintiff was an
employee of Apple from October 2012 to December 2017. Apple is without sufficient knowledge
or information to form a belief as to the truth of the remaining allegations in this paragraph and
denies the allegations on that basis.

5. Answering Paragraph 5 of the Complaint, Apple is without sufficient knowledge or
information to form a belief as to the truth of the allegations regarding Plaintiff's veteran status or
medical diagnoses, and denies the allegations on that basis. Except as specifically admitted, Apple
denies the remaining allegations in this paragraph.

AS TO DEFENDANTS

6. Answering Paragraph 6 of the Complaint, Apple admits that it is a California
corporation and its principal place of business is located in Cupertino, California. The remaining
allegations in this paragraph constitute statements or conclusions of law that require no responsive
pleading under the Federal Rules of Civil Procedure; to the extent a response is required, Apple
denies the allegations.

7. Answering Paragraph 7 of the Complaint, the allegations in this paragraph
constitute statements or conclusions of law that require no responsive pleading under the Federal
Rules of Civil Procedure; to the extent a response is required, Apple denies the allegations.

8. Answering Paragraph 8 of the Complaint, the allegations in this paragraph constitute
statements or conclusions of law that require no responsive pleading under the Federal Rules of
Civil Procedure; to the extent a response is required, Apple denies the allegations.

AS TO FACTUAL ALLEGATIONS

9. Answering Paragraph 9 of the Complaint, Apple admits that: (1) Plaintiff began

working at Apple in 2012 as an At Home Advisor; and (2) in 2014, Plaintiff was promoted to Team

2
DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT Case No. 19-CV-3034-NC

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 7 Filed 06/26/19 Page 3 of 9

Manager. Except as specifically admitted, Apple denies the remaining allegations in this paragraph.

10. Answering Paragraph 10 of the Complaint, Apple is without sufficient knowledge
or information to form a belief as to the truth of the allegations, and denies the allegations in this
paragraph on that basis.

11. Answering Paragraph 11 of the Complaint, Apple admits that Plaintiff received
$15,000 in a Restricted Stock Unit package in 2015. Except as specifically admitted, Apple denies
the remaining allegations in this paragraph.

12. Answering Paragraph 12 of the Complaint, Apple is without sufficient knowledge
or information to form a belief as to the truth of the allegations, and denies the allegations in this
paragraph on that basis.

13. Answering Paragraph 13 of the Complaint, Apple admits that in 2016, Plaintiff
received $3,000 in Restricted Stock and approximately $4,900 in cash bonuses. Except as
specifically admitted, Apple denies the remaining allegations in this paragraph.

14, Answering Paragraph 14 of the Complaint, Apple admits that (1) in 2017, Plaintiff
began reporting to a new supervisor, David Pratt; and (2) in 2017, Mr. Pratt’s supervisor was Justin
Bishop. Except as specifically admitted, Apple denies the remaining allegations in this paragraph.

15. Answering Paragraph 15 of the Complaint, Apple admits that in or about June 2017,
David Pratt approved Plaintiff moving from California to a specific location in Washington. Except
as specifically admitted, Apple denies the remaining allegations in this paragraph.

16. Answering Paragraph 16 of the Complaint, Apple denies the allegations in this
paragraph.

17. Answering Paragraph 17 of the Complaint, Apple denies the allegations in this
paragraph.

18. Answering Paragraph 18 of the Complaint, Apple admits that in or about July 2017,
Mr. Pratt delivered to Plaintiff a performance Action Plan. Except as specifically admitted, Apple
denies the remaining allegations in this paragraph.

19. Answering Paragraph 19 of the Complaint, Apple denies each and every allegation
in this paragraph.

3
DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT Case No. 19-CV-3034-NC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 7 Filed 06/26/19 Page 4 of 9

20. Answering Paragraph 20 of the Complaint, Apple admits that in or around July
2017, Plaintiff received a rating of “Expected More” during his annual performance evaluation.
Except as specifically admitted, Apple denies the remaining allegations in this paragraph.

21. Answering Paragraph 21 of the Complaint, Apple denies each and every allegation
in this paragraph.

22. Answering Paragraph 22 of the Complaint, Apple denies each and every allegation
in this paragraph.

23. Answering Paragraph 23 of the Complaint, Apple denies each and every allegation
in this paragraph.

24. Answering Paragraph 24 of the Complaint, Apple admits that on November 3, 2017,
Plaintiff received a Documented Coaching, Apple’s version of a performance improvement plan,
scheduled to run from November 3, 2017 to December 2, 2017. Except as specifically admitted,
Apple denies the remaining allegations in this paragraph.

25. Answering Paragraph 25 of the Complaint, Apple denies each and every allegation
in this paragraph.

26. Answering Paragraph 26 of the Complaint, Apple denies each and every allegation
in this paragraph.

27. Answering Paragraph 27 of the Complaint, Apple denies each and every allegation
in this paragraph.

28. Answering Paragraph 28 of the Complaint, Apple admits that Plaintiff's
employment was terminated on or around December 5, 2017 for failure to successfully meet the
objectives and expectations of his position and his Documented Coaching. Except as specifically
admitted, Apple denies the remaining allegations in this paragraph.

AS TO EXHAUSTION OF ADMINISTRATIVE REMEDY

29, Answering Paragraph 29 of the Complaint, Apple admits that Plaintiff filed a Charge
of Discrimination with the Equal Employment Opportunity Commission (“EEOC”), and received
a Notice of Right to Sue on March 5, 2019. The remaining allegations in this paragraph constitute

statements or conclusions of law that require no responsive pleading under the Federal Rules of

4
DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT Case No. 19-CV-3034-NC

 
10
1]
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 7 Filed 06/26/19 Page 5 of 9

Civil Procedure; to the extent a response is required, Apple denies the allegations.

AS TO THE FIRST CAUSE OF ACTION
VIOLATION OF AMERICANS WITH DISABILITIES ACT
(42 U.S.C. § 12101, et seq.)

30. Answering Paragraph 30 of the Complaint, Apple incorporates its responses to the
foregoing paragraphs by reference as though set forth fully herein.

31. Answering Paragraph 31 of the Complaint, the allegations in this paragraph are
denied by Apple and/or constitute statements or conclusions of law for which no responsive
pleading is required under Federal Rules of Civil Procedure. To the extent that a response is
required, Apple denies each and every allegation in this paragraph.

32. Answering Paragraph 32 of the Complaint, the allegations in this paragraph are
denied by Apple and/or constitute statements or conclusions of law for which no responsive
pleading is required under Federal Rules of Civil Procedure. To the extent that a response is
required, Apple denies each and every allegation in this paragraph.

33. Answering Paragraph 33 of the Complaint, the allegations in this paragraph are
denied by Apple and/or constitute statements or conclusions of law for which no responsive
pleading is required under Federal Rules of Civil Procedure. To the extent that a response is
required, Apple denies each and every allegation in this paragraph.

34. Answering Paragraph 34 of the Complaint, the allegations in this paragraph are
denied by Apple and/or constitute statements or conclusions of law for which no responsive
pleading is required under Federal Rules of Civil Procedure. To the extent that a response is
required, Apple denies each and every allegation in this paragraph.

35. Answering Paragraph 35 of the Complaint, the allegations in this paragraph are
denied by Apple and/or constitute statements or conclusions of law for which no responsive
pleading is required under Federal Rules of Civil Procedure. To the extent that a response is
required, Apple denies each and every allegation in this paragraph.

36. Answering Paragraph 36 of the Complaint, the allegations in this paragraph are
denied by Apple and/or constitute statements or conclusions of law for which no responsive

pleading is required under Federal Rules of Civil Procedure. To the extent that a response is
5
DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT Case No. 19-CV-3034-NC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 7 Filed 06/26/19 Page 6 of 9

required, Apple denies each and every allegation in this paragraph.

37. Answering Paragraph 37 of the Complaint, the allegations in this paragraph are
denied by Apple and/or constitute statements or conclusions of law for which no responsive
pleading is required under Federal Rules of Civil Procedure. To the extent that a response is

required, Apple denies each and every allegation in this paragraph.

AS TO THE SECOND CAUSE OF ACTION
WRONGFUL TERMINATION IN VIOLATION OF CALIFORNIA PUBLIC POLICY

38. Answering Paragraph 38 of the Complaint, Apple incorporates its responses to the
foregoing paragraphs by reference as though set forth fully herein.

39, Answering Paragraph 39 of the Complaint, the allegations in this paragraph are
denied by Apple and/or constitute statements or conclusions of law for which no responsive
pleading is required under Federal Rules of Civil Procedure. To the extent that a response is
required, Apple denies each and every allegation in this paragraph.

40. Answering Paragraph 40 of the Complaint, the allegations in this paragraph are
denied by Apple and/or constitute statements or conclusions of law for which no responsive
pleading is required under Federal Rules of Civil Procedure. To the extent that a response is
required, Apple denies each and every allegation in this paragraph.

41. Answering Paragraph 41 of the Complaint, the allegations in this paragraph are
denied by Apple and/or constitute statements or conclusions of law for which no responsive
pleading is required under Federal Rules of Civil Procedure. To the extent that a response is
required, Apple denies each and every allegation in this paragraph.

42. Answering Paragraph 42 of the Complaint, the allegations in this paragraph are
denied by Apple and/or constitute statements or conclusions of law for which no responsive
pleading is required under Federal Rules of Civil Procedure. To the extent that a response is
required, Apple denies each and every allegation in this paragraph.

43. Answering Paragraph 43 of the Complaint, the allegations in this paragraph are
denied by Apple and/or constitute statements or conclusions of law for which no responsive
pleading is required under Federal Rules of Civil Procedure. To the extent that a response is

6
DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT Case No. 19-CV-3034-NC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 7 Filed 06/26/19 Page 7 of 9

required, Apple denies each and every allegation in this paragraph.
AS TO THE PRAYER FOR RELIEF
44, Apple denies that Plaintiff is entitled to any of the relief sought in the Complaint.
AFFIRMATIVE AND OTHER DEFENSES

4S. Without waiving or excusing the burden of proof of Plaintiff, or admitting that Apple

has the burden of proof on any issue, Apple asserts the following affirmative defenses.
FIRST DEFENSE
(Failure to State a Claim)

46. Plaintiff fails to state facts sufficient to constitute a cause of action against Apple or

any other individual or entity.
SECOND DEFENSE
(Failure to Exhaust Administrative Remedies)

47. Plaintiffs causes of action are barred, in whole or in part, by Plaintiffs failure to
exhaust his administrative remedies and/or the allegations in the Complaint fall outside the scope
of any administrative charge filed by Plaintiff.

THIRD DEFENSE
(Statutes of Limitation)

48. Plaintiffs causes of action are barred, in whole or in part, to the extent the cause of
action falls outside the applicable statutes of limitation, including, but not limited to California
Code of Civil Procedure sections 335.1.

FOURTH DEFENSE
(Failure to Engage in Interactive Process)

49, Plaintiffs Complaint and each alleged cause of action are barred in whole or in part
because Plaintiff failed to participate in the interactive process or the process broke down through
no fault of Apple.

FIFTH DEFENSE
(Good Faith & Legitimate, Non-Discriminatory/Retaliatory Business Reason)

50. Plaintiff's causes of action are barred, in whole or in part, because Apple’s conduct

7
DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT Case No. 19-CV-3034-NC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 7 Filed 06/26/19 Page 8 of 9

was privileged, justified under California law, supported by legitimate business reasons, and/or

Apple had a good-faith belief that it had a legal right to engage in the conduct alleged in the

Complaint.
SIXTH DEFENSE
(Same Decision)
51. Plaintiff's claims for damages are barred, in whole or part, because even assuming

that discriminatory reasons were a factor in any employment decision involving Plaintiff, Apple
would have made the same employment decision with regard to Plaintiff for legitimate, lawful, and
non-discriminatory business reasons.
SEVENTH DEFENSE
(Reasonable Care and Avoidable Consequences)

52. Plaintiff's causes of action are barred, in whole or in part, because at all times
relevant, Apple maintained policies and practices relating to discrimination, harassment, and
retaliation, and Apple took reasonable care to prevent and promptly correct any discrimination,
harassment, or retaliation from taking place. Plaintiff unreasonably failed to utilize the policies and

procedures in place to remedy any complaints of discrimination, harassment, or retaliation he may

have had.
EIGHTH DEFENSE
(Equitable Doctrines)
53. Plaintiff's causes of action and claims for damages are barred, in whole or in part,

under the equitable doctrines of laches, consent, waiver, estoppel, offset, and/or unclean hands.
NINTH DEFENSE
(Failure to Mitigate Damages)
54, Plaintiff is barred from recovering any damages, or any recovery must be reduced,
by virtue of Plaintiff's failure to exercise reasonable diligence to mitigate his alleged damages.
TENTH DEFENSE
(Unconstitutionality of Excessive Punitive Damages)

55, Although Apple denies that it committed or has responsibility for any act or

8
DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT Case No, 19-CV-3034-NC

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:19-cv-03034-EJD Document 7 Filed 06/26/19 Page 9 of 9

omission that could support the recovery of punitive damages alleged in the Complaint, to the extent
any such act or omission is found, recovery of excessive punitive damages against Apple is
unconstitutional under the United States Constitution, including the Excessive Fines Clause of the
Eighth Amendment and the Due Process clauses of the Fifth Amendment, and the California
Constitution, including the Excessive Fines Clause of Section 17 of Article I, the Due Process
Clause of Section 7 of Article I, and the Self-Incrimination Clause of Section 15 of Article I.
RESERVATION OF AFFIRMATIVE DEFENSES

56. Apple presently has insufficient knowledge or information on which to form a
belief as to whether it may have additional, as yet unstated, affirmative defenses. Apple reserves
the right to assert additional defenses if discovery indicates that such additional affirmative
defenses would be appropriate.

PRAYER
WHEREFORE, Apple prays for judgment as follows:

1. That all relief requested in the Complaint be denied;

2. That Plaintiff takes nothing by this action;

3. That Apple be awarded the costs of suit where authorized by law;

4, That Apple be awarded its attorneys’ fees where authorized by law; and

5. That the Court award Apple any other and further relief as the Court deems proper.
Dated: June 26, 2019 JACKSON LEWIS P.C.

By: —/s/ Mitchell F. Boomer
Mitchell F. Boomer
Scott P. Jang
Atticus Lee

Attorneys for Defendant
APPLE INC.

 

9
DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT Case No. 19-CV-3034-NC

 
